Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher S. Daly on 4 August 2022.
The application has been amended as follows: 

35 (Currently Amended) The system of claim [[35]]33 wherein the attribute value of the second data atom is selected according to a third random distribution.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A ... method for estimating a random distribution for an overall metric for a composite node ... comprising a plurality of nodes ... comprising ... for each data atom of a plurality of data atoms being input to the composite node: for each node of the plurality of nodes, generating at least one value for a per-node metric with respect to the data atom; and generating, based on the per-node metric values ... a value for the overall metric with respect to the data atom; and estimating, based on the overall metric values with respect to the plurality of data atoms, at least one parameter of the random distribution for the overall metric for the composite node,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
Sadikovic, Andrija, U.S. 2017/0109841 A1, teaches edge boundary nodes with parameters and other node types with parameters, wherein power flow estimation, computation and optimization is performed based on merged parameter values depending on the node of interest, but does not more particularly teach estimating a random distribution for an overall metric for a composite node comprising a plurality of nodes, wherein for each input data atom of the composite node, generating at least one per-node metric value and generating a value for the overall metric with respect to the data atom based on the per-node metric values, and estimating at least one parameter of the random distribution for the overall metric for the composite node based on the overall metric values with respect to the plurality of data atoms.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claims 28 and 29 contain subject matter similar to that of claim 1, and are also allowed for the above reasons. Claims 2-11 depend from claim 1; claims 30-39 depend from claim 28; and claims 40-49 depend from claim 29, and are also allowable at least based on their dependence from allowable independent claims 1, 28 and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191